DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
The amendment filed 04/01/21 is acknowledged and has been entered.  Claim 1 has been amended.  Claims 8-9 and 13-14 remain withdrawn as being directed to non-elected inventions.  Accordingly, claims 1-7, 10-12 and 15-18 are under examination.

Withdrawn Rejections
All rejections of claims not reiterated herein, have been withdrawn.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 10-12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kaya et al (WO 2013/042603) (submitted in the IDS filed 08/04/2020) (English computer translation provided) in view of Adamczyk et al., (WO 92/21769) (submitted in the IDS filed 08/04/2020)
Kaya et al discloses carboxymethyl dextran containing liquid solutions used in sandwich immunoassays for the detection of analyte (e.g. para’s 0001, 0024-0025, 0031-0032, 0041, Fig. 3 of translation).  Kaya et al discloses that the analyte can be 
Kaya et al differs from the instant invention in the supplying of the second ligand, carboxymethyl dextran is supplied onto the substrate.
Adamczyk et al discloses methods for determining the presence or amount of an analyte in a sample and teaches the use of carboxymethyl dextran which can be added separately to the assay or in combination with the capture reagent or indicator reagent or as a buffer or in an ancillary binding member reagent without undue experimentation (e.g. page 9, lines 1-9, page 28, line 6 – page 29, line 13).  Adamczyk et al discloses that this provides for the use of a blocker of non-specific binding (same use as in Kaya et al). Adamczyk et al also discloses that it was discovered that the addition of a 
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate carboxymethyl dextran with the fluorescently labeled antibody (indicator reagent) in the method of Kaya et al because Adamczyk et al teaches that it is known and conventional in the art that a blocker for non-specific binding can be added in combination with an indicator reagent or in an ancillary binding member reagent without undue experimentation and that the addition of a nonspecific binding blocker to the indicator reagent resulted in an increase to noise ratio. Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating carboxymethyl dextran with the fluorescently labeled antibody and added to the assay as a combination reagent.
With respect to the concentration of carboxymethyl dextran as recited in the instant claims.  The optimum concentration of carboxymethyl dextran can be determined by routine experimentation and thus would have been obvious to one of ordinary skill in the art.  Also, Adamczyk et al specifically teaches that the concentration of the nonspecific binding blocker can be optimized (e.g. page 29, lines 5-8).  
With respect to claims 5-6 and 11 as currently recited.  Adamczyk et al also teaches that the carboxymethyl dextran can be added separately to the assay or in combination with the capture reagent or indicator reagent or as a buffer or in an ancillary binding member reagent (e.g. page 9, lines 1-9, page 28, line 6 – page 29, line 13) without undue experimentation and thus one of ordinary skill in the art would have a reasonable expectation of success to add the carboxymethyl dextran after the second 
Also, with respect to claim 6 as currently recited. Both Kaya et al (e.g. para 106 of translation) and Adamczyk et al teaches that the complexes can be subjected to a washing step (cleaning step) containing a buffer reagent (as disclosed in para. 0049 of the current specification a buffer can be considered a cleaning reagent) and as shown supra Adamczyk et al teaches the buffer reagent can include the carboxymethyl dextran.
Response to Arguments
Applicant’s arguments filed 04/01/21 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817.  The examiner can normally be reached on M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/GARY COUNTS/Primary Examiner, Art Unit 1641